—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered July 11, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
Defendant did not preserve his current claim that the prosecutor improperly questioned him regarding certain mat*146ters raised during his direct testimony and we decline to review this claim in the interest of justice. Were we to review this claim, we would find the challenged cross-examination to be proper impeachment.
Defendant was not deprived of a fair trial by the challenged portions of the People’s summation, which were fair responses to the arguments raised by defense counsel’s summation.
We find the sentence excessive to the extent indicated. Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.